PER CURIAM.
Herman Green appeals his convictions for second degree murder with a firearm, attempted second degree murder with a firearm, and two counts of armed robbery. We conclude that the evidence is insufficient to support the defendant’s conviction on the charge of armed robbery as alleged in Count III of the information. There was no direct or circumstantial evidence that the defendant took money from the alleged victim, Ricky Hall, or, in fact, that anyone had taken money from the victim Hall. We find no merit to any of the other points raised on appeal, and therefore we affirm all of the remaining convictions. Because the defendant was sentenced as a habitual violent felony offender and not under the guidelines, the reversal of the sentence on one charge does not affect the sentences on the others. The trial court shall enter an order vacating the judgment and sentence on Count III.
Affirmed in part and reversed in part.
JOANOS, PADOVANO and BROWNING, JJ., CONCUR.